Citation Nr: 1455889	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for basal cell carcinoma, claimed as skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In this case, the Veteran had multiple basal cell carcinomas removed in January 2007 at a VA medical center.  He additionally undergoes regular skin checks.  As such, the first McLendon element has been met.

Concerning the second McLendon element, the Veteran has claimed that his basal cell carcinomas were the result of overexposure to the sun while serving long hours on exposed ship decks while on active duty.  The Board finds the Veteran's remarks regarding sun exposure while on active duty to be competent, as this testimony involves events observed through the senses.  Further, as the other evidence of record does not appear to contradict the Veteran's report; his statements have also been found to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In particular, the Board notes that the Veteran's DD-214 shows that his military occupational specialty was deck hand, and service personnel records document that the Veteran spent his active duty assigned to two different ships.  As such, the Board accepts that the Veteran was exposed to the sun for many hours during his work on active duty.

Turning to the third McLendon element, the Veteran has submitted a November 2013 statement from a VA nurse practitioner which states that the Veteran "...spent [a] significant amount of time in the sun on the water during his military time...[and had] excessive sun exposure that may have contributed to his development of skin cancer."  The Court has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  As the November 2013 statement employs speculative language, it does not establish the necessary nexus to entitle the Veteran to a grant of service connection for basal cell carcinoma.  However, as it provides an indication of a nexus, the Board finds VA should obtain a medical etiology opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding records from VA Medical Center Madison.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his basal cell carcinomas.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current skin disability, to include basal cell carcinomas.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such skin disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner is specifically requested to comment on the Veteran's in-service exposure to the sun as a deck hand aboard two ships.

Any opinion expressed must be accompanied by a complete rationale.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




